DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/04/2020, 12/14/2020, 12/28/2020 and 01/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Emoto (US 2005/0253463) discloses A stator assembly (26) for driving a rotor (22) of an electrical planar motor (abstract), wherein the stator assembly comprises: longitudinal stator layers having first coil conductors (54, Fig 10) for interacting with first drive magnets (38) of the rotor, and inclined stator layers having second coil conductors (56) for interaction with second drive magnets (another set of magnets 38) of the rotor, wherein the first coil conductors (54) extend in an elongated manner in a first direction, wherein the second coil conductors (56) extend in an elongated manner in a second direction different from the first direction, the longitudinal stator layers (54) and the inclined stator layers being arranged on top of one another in .  
However, neither Emoto nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein an uppermost stator layer of the stator assembly and a lowermost stator layer of the stator assembly are each embodied as a longitudinal stator layer having first coil conductors, wherein the longitudinal stator layers are arranged in the third direction at most on one side next to an inclined stator layer, and wherein the inclined stator layers are arranged in the third direction at most on one side next to a longitudinal stator layer”. 
	 Claims 2-15 are allowable based on their virtue of depending on claim 1.
In claim 16, Emoto (US 2005/0253463) discloses A stator assembly (26) for driving a rotor (22) of an electrical planar motor (abstract), wherein the stator assembly comprises: at least two longitudinal stator layers having first coil conductors (54, Fig 10) for interacting with first drive magnets (38) of the rotor. However, neither Emoto nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “at least three inclined stator layers having second coil conductors for interacting with second drive magnets of the rotor, wherein the first coil conductors extend in an elongated manner in a first direction, wherein the second coil conductors extend in an elongated manner in a second direction different from the first direction, the longitudinal stator layers and the inclined stator layers being arranged on top of one another in a third direction oriented perpendicularly to the first and second directions, wherein all longitudinal stator layers are arranged next to each other in the third direction, and wherein all inclined stator layers are arranged next to each other in the third direction, at most on one side next to a longitudinal stator layer and each longitudinal stator layer is in the third direction arranged at most on one side next to an inclined stator layer”.
In claim 17, Emoto (US 2005/0253463) discloses A stator module for an electrical planar motor having (abstract): a stator assembly (26) for driving a rotor (22), wherein the stator assembly comprises longitudinal stator layers having first coil conductors (54, Fig 10) for interacting with first drive magnets (38) of the rotor and inclined stator layers having second coil conductors (56) for interacting with second drive magnets of the rotor (another set of magnets 38), wherein the first coil conductors (54) extend in an elongated manner in a first direction, wherein the second coil conductors (56) extend in an elongated manner in a second direction different from the first direction, the longitudinal stator layers and the inclined stator layers being arranged on top of one another in a third direction oriented perpendicularly to the first and second direction (Fig 10 shows them stacked). However, neither Emoto nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein an uppermost stator layer of the stator assembly and a lowermost stator layer of the stator assembly are each formed as a longitudinal stator layer having first coil conductors, wherein the longitudinal stator layers are arranged in the third direction at most on one side next to an inclined stator layer, and wherein the inclined stator layers are arranged in the third direction at most on one side next to a stator longitudinal length.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834